    Case: 1:19-cv-04402 Document #: 23 Filed: 07/12/19 Page 1 of 1 PageID #:135



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
TIMOTHY WEAKLEY,                             )
                                             )
               Plaintiff,                    )
                                             )       Case No. 19 CV 4402
       v.                                    )
                                             )
CARGO NETWORK LEASING, INC.,                 )       Judge Andrea R. Wood
PUTNIK EXPRESS, and PERICA                   )
MANOJLOVIC,                                  )
                                             )
               Defendants.                   )

       To:     Timothy Weakley
               414 East Mountain View Rd.
               Apt. 503
               Johnson City, Tennessee 37601

                                     NOTICE OF FILING

        Please take notice that on July 12, 2019, I filed the following documents with the Clerk of
the District Court utilizing the Court’s ECF electronic Filing System:

       1. Answer;
       2. Counterclaim; and
       3. Third-Party Complaint.

                                                            /s/ Matthew P. Barrette
BLITCH WESTLEY BARRETTE, S.C.
1550 Spring Road, Suite 100
Oak Brook, Illinois 60523
(313) 283-4220
mbarrette@bwesq.com

                                 CERTIFICATE OF SERVICE
        I, Matthew P. Barrette, an attorney, certify pursuant to Section 1-109 of the Illinois Code
of Civil Procedure, that I caused this Notice and the documents identified above to be served on
the individuals identified above on July 12, 2019 by causing same to be placed in the US Mailbox,
proper postage prepaid.

                                                     /s/ Matthew P. Barrette
